Motion by appellant to stay order of commitment, entered May 26, 1965, pending appeal therefrom, granted on the following conditions: (1) that appellant continue to pay $20 a week on account for support; and (2) that appellant perfect and be ready to argue or submit the appeal at the September Term, beginning September 8, 1965; appeal ordered on the calendar for said term. Appellant is directed to file six copies of his typewritten brief and serve one copy on the respondent on or before August 9, 1965 (Family Ct. Act, § 1016; Rules App. Div., 2d Dept., part 1, rule IV, subd. 1, par. [D]); the appeal will be heard on the original papers. Cross motion by respondent for counsel fee on this appeal and motion, denied with leave to renew in the Family Court (Family Ct. Act, § 438). TJghetta, Acting P. J., Brennan, Hill, Rabin and Benjamin, JJ., concur.